Title: To James Madison from T. L. Georgus, 10 October 1804
From: Georgus, T. L.
To: Madison, James


Letter not found. 10 October 1804. Described in Daniel Brent to Georgus, 18 Oct. 1804 (DNA: RG 59, DL, vol. 14), as enclosing a certificate of Georgus’s naturalization and a parchment passport for JM to sign. Brent returned the unsigned parchment together with a printed passport, “such as is usually granted at this office,” stating that “the Secretary sees no good reason for a deviation in the p[r]esent case from the general rule.”
